FILED
                             NOT FOR PUBLICATION                               JUN 12 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MATT BARTELL; JODI BARTELL,                      No. 13-56027

                Plaintiffs - Appellants,         D.C. No. 3:12-cv-01131-DMS-
                                                 WMC
 v.

JPMORGAN CHASE BANK, NA,                         MEMORANDUM*

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                               Submitted June 4, 2015**
                                 Pasadena, California

Before:         KOZINSKI and CALLAHAN, Circuit Judges, and SINGLETON,***
                Senior District Judge.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
                                                                                 page 2
      Although Plaintiffs allege that the foreclosure of their home is illegal

because JPMorgan Chase Bank has no right to collect the Bashkingys’ mortgage

payments, the Second Amended Complaint (SAC) fails to plead any facts to

support this theory. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). Without any facts supporting Plaintiffs’ theory, the SAC

fails to go beyond “labels and conclusions” and provide “[f]actual allegations . . .

to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

      The SAC is Plaintiffs’ third filing that raises claims challenging the validity

of the foreclosure and their third failed attempt to provide any factual basis for

these claims. Because Plaintiffs repeatedly failed to cure these deficiencies, the

district court didn’t abuse its discretion by dismissing with prejudice. See

Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532–33 (9th Cir. 2008).

Similarly, the district court didn’t err in denying discovery, because Rule 8 of the

Federal Rules of Civil Procedure “does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79.

      We remind Plaintiffs’ counsel that judges don’t “hunt[] for truffles buried in

briefs.” See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per
                                                                                page 3
curiam). In the three paragraphs of the “Argument” section in his brief, counsel

doesn’t even address how the district court abused its discretion, nor why the

district court erred in finding that the complaint didn’t contain any facts to support

Plaintiffs’ theory. Nor did he discuss what would have been raised in a Third

Amended Complaint to cure these deficiencies. Conclusory statements, tautologies

and a couple of citations don’t an argument make.


      AFFIRMED.